Title: To Thomas Jefferson from John Adams, 19 May 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Auteuil May. 19. 1785

Messieurs Wilhem and Jan Willink, Nicholas and Jacob Vanstaphorst and De la Lande and Fynje of Amsterdam, have lodged in the Hands of Messrs. Van den Yvers Bankers in Paris one Thousand Pounds Sterling for the Purpose of paying for certain Medals and Swords which Coll. Humphreys has orders to cause to be made for the United States. This is therefore to authorize and to request you to draw upon Messrs. Van den Yvers in favour of Coll. Humphreys, for Cash to pay for those Medals and Swords as they shall be made, not to exceed however the said sum of one Thousand Pounds Sterling.
With great esteem I have the Honour to be, dear Sir, your affectionate Colleague and most obedient Servant,

John Adams

